This was an appeal by the Osage   Oklahoma Gas Company from the action of the State Board of Equalization in assessing its property for the purposes of taxation for the year 1912. By agreement of counsel, the cause was referred to the same referee as appointed in cause No. 4512, In the Matter of the Appeal of the Caney River Gas Co. from the Assessment of the State Board of Equalization, post, 146 P. 20. The cause now comes on to be heard upon the motion of the appellant to confirm the report of the referee and objections filed thereto by the Attorney General. As the cases were tried together and are in all respects similar, the report of the referee herein will be confirmed and judgment ordered accordingly upon the authority of the former case.
All the Justices concur.